Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The Examiner would like to inform the Applicant of the following claim interpretations regarding this application.  The Applicant uses the terms “coarse” and “fine” in the claims.  The specification (see paragraph 0079) implied that a “fine DOA” was merely removing ambiguous, or alias, “coarse DOA” possibilities using subsequent or additional DOA measurements.  In particular, the Applicant mentions that the “phase offset caused by the motion of the target” was used to determine the “phase offset caused by the target’s DOA”.  Because the Applicant did not explain in the specification how the “phase offset” caused by motion differed from the well-known Doppler shift, the Examiner has interpreted these as the same effect because the Doppler shift in frequency could also be interpreted as a Doppler shift in phase for a moving target.  In addition, the claimed “fine DOA” may or may not be more accurate than the “coarse DOA”.  The “fine DOA” may just be an average of two DOA determinations; the “fine DOA” could be just the second DOA determination, regardless of accuracy.  The only requirement for a “fine DOA” from the broad claim language used is that the system make a second DOA determination.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1, 2, 5, 6, 9 – 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen, F., U. S. Patent Application Publication 2020/0049812 (“Jansen”).
Regarding claim 1, Jansen teaches:
A method for determining a fine direction of arrival (DOA) for a target, the method comprising: receiving, by a plurality of receivers of a radar system, radar signals reflected by a target; (Jansen, figure 1, paragraph 0023 and 0026-0037, “[0023] The MIMO RADAR system of FIG. 1 further includes a plurality of receive channels 48. The receive antennas 50a, 50b, 50c and 50d, (generally 50) receive a reflection from a reflector when a transmission from the transmit channels 20 is directed towards the reflector. [0036] The four reflections 262, 272, 282 and 292 from the static reflector are uniquely associated with their respective transmit channels 260, 270, 280 and 290. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. [0051] Thus far, an embodiment with a single receive antenna case has been described. In embodiments with multiple receive antennas, a higher performance is achieved in DOA resolution and signal to noise ratio. Due to possible cyclical shifts, coherently combining multiple receive antenna signals will add additional complexity. Instead, a non-coherent addition is performed. To this extent, a 2-D FFT including windowing is applied to the signal of each receiving antenna separately. Thereafter, the absolute values squared of all 2-D spectra are added. Subsequently, the processing steps described above are followed.”; a radar with multiple transmit and multiple receive channels; the receive channels see multiple reflections from static and moving reflectors; that analogous steps are followed whether using multiple transmitters, multiple receives, or MIMO
mitigating, by the radar system, phase shifts in the radar signals caused by a motion of the target; (Jansen, figure 6, paragraph 0028 and 0037, “[0028] When the relative radial velocity “v” between the RADAR and the reflector is not zero, the corresponding Doppler frequency is added to the beat frequency. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. Accordingly, the reflections 264, 274, 284 and 294 from the moving reflector will shift right by one or more Doppler frequency bands. By replacing one of the four transmit channels 20 with a virtual channel, whose reflection is easily distinguished from the channels having physical transmitters, the amount of cyclical shifting is determinable. By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved. [0048] However, for a reflector moving at a relative radial velocity exceeding Fprf/4 Hz Doppler the positions of the detections will cyclically shift. In this case the velocity has become ambiguous. Moreover, the mapping of transmitter channel 20 position to the position of complex values within a Doppler gate will be erroneous, leading to serious problems in the estimation of the direction of arrival.”; that a relative velocity can cause an ambiguous Doppler shift in the reflected radar wave; that the ambiguous phase shifts can be mitigated by introducing a “virtual transmit channel”; that the virtual transmitting channel allows the radar to identify erroneous directions of arrival).
determining, by the radar system, the fine DOA in response to the mitigation of phase shifts and based on the radar signals; and (Jansen, figure 8, paragraph 0037-0049, “By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved. … [0041] FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. [0042] At 334, the range gate index is initialized to “0”. At 336, a sum is formed over the Doppler spectra corresponding to the plurality of receivers for range gate “n” converted to its absolute value … Specifically, for the a discussion of figure 8 detailing the method of identifying a velocity ambiguity, the corrections for the ambiguity, and the final corrected direction of arrival).
estimating and storing, by the radar system, a Doppler frequency based on the fine DOA. (Jansen, paragraph 0062-0065, “[0062] The complex values are generated by a first Fast Fourier Transform (FFT) followed by a second FFT, the first FFT transforming a plurality of time-domain samples of a receive channel of the receiver into the plurality of range gates stored sequentially in respective rows of the two-dimensional memory, the second FFT transforming each column of the two-dimensional memory into the plurality of Doppler gates stored sequentially in respective columns of the two-dimensional memory as the complex values. [0064] The processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane. … A memory configured to store the two-dimensional matrix of the complex values, wherein the memory is connected to the processor, and a system interface configured to receive a range of the reflector, a speed of the reflector and an angle of the reflector,”; that a radar can process received waves in a two dimensional array (range and Doppler); that the ambiguity can be removed; that the best estimated solution is stored in memory).
Regarding claim 2, Jansen teaches The method of claim 1 further comprising outputting location, distance, and speed information for the target. (Jansen, paragraph 0064, “[0064] A memory configured to store the two-dimensional matrix of the complex values, wherein the memory is connected that a radar can remove the ambiguous radar signals to determine range, speed, and direction of a reflector; range combined with a direction provide a relative location between the radar and reflector).
Regarding claim 5, Jansen teaches The method of claim 2, wherein the coarse DOA estimation is based on phase differences between receiver pairs of the plurality of receivers. (Jansen, paragraph 0033, “[0033] In some embodiments, multiple reflectors are present in the field of view of the RADAR system. In this case the output of the down conversion operation is a summation of sine waves oscillating at the beat frequencies corresponding to the distances to the reflecting objects. The targeted RADAR system is equipped with multiple receive antennas 50 as depicted in FIG. 1. These antennas can be used to estimate the direction under which the reflected signal was received, based upon the difference in phase shift of the received signals. This disclosure describes the use of multiple encoded transmit channels 20, which are received as a summation of all simultaneously transmitted waveforms by the receive channels 48.”; that multiple MIMO radar pairs, comprising a matrix of transmitters and receivers; that different phases are received at each of the receivers from each of the transmitters; that the radar can determine a fine and coarse DOA based on the multiple transmitters and receivers).
Regarding claim 6, Jansen teaches The method of claim 1, further comprising calculating a speed of the target using a plurality of speed hypotheses. (Jansen, paragraph 0037, “[0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. Accordingly, the reflections 264, 274, 284 and 294 from the moving reflector will shift right by one or more Doppler frequency bands. By replacing one of the four transmit channels 20 with a virtual channel, whose reflection is easily distinguished from the channels having physical transmitters, the amount of cyclical shifting is determinable. By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved.”; a radar solution that has multiple reflections (a coarse solution); the solution uses the virtual channel to remove the ambiguity in a simultaneous manner; in this case, until each of the potential target parameters are removed, each ambiguous target represents a different “speed hypothesis” and location hypothesis).
Regarding claim 9, Jansen teaches The method of claim 1, wherein the radar signals are transmitted by multiple transmitters. (Jansen, paragraph 0051, “ [0051] Thus far, an embodiment with a single receive antenna case has been described. In embodiments with multiple receive antennas, a higher performance is achieved in DOA resolution and signal to noise ratio. Due to possible cyclical shifts, coherently combining multiple receive antenna signals will add additional complexity. Instead, a non-coherent addition is performed. To this extent, a 2-D FFT including windowing is applied to the signal of each receiving antenna separately. Thereafter, the absolute values squared of all 2-D spectra are added. Subsequently, the processing steps described above are followed.”; that a radar can employ analogous processing with either multiple transmitters, multiple receivers, or MIMO to solve for Doppler ambiguities).
Regarding claim 10, Jansen teaches:
A system for determining a fine direction of arrival (DOA) for a target, the system comprising: a vehicle comprising: a memory; a processor coupled to the memory; and (Jansen, paragraph 0002 and 0024, “[0002] Automobiles increasingly use RADAR systems to detect changes to a surrounding environment, such as a proximity to another automobile for blind spot detection, or for detection of a leading vehicle for improved cruise control. [0024] Each output of the sample rate conversion circuit 60 is received by a Digital Signal Processor (DSP) 130 for further processing. In some embodiments, the DSP 130 is substituted by another processor capable of executing Fourier transform operations. In some embodiments, the DSP 130 is connected to a memory 132.”; that vehicles can have a radar; that typical radars comprise a digital signal processor and memory).
a radar system comprising a plurality of transmitters and a plurality of receivers, the radar system being operable to: receive radar signals reflected by a target; Jansen, figure 1, paragraph 0023 and 0026-0037, “[0023] The MIMO RADAR system of FIG. 1 further includes a plurality of receive channels 48. The receive antennas 50a, 50b, 50c and 50d, (generally 50) receive a reflection from a reflector when a transmission from the transmit channels 20 is directed towards the reflector. [0036] The four reflections 262, 272, 282 and 292 from the static reflector are uniquely associated with their respective transmit channels 260, 270, 280 and 290. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. [0051] Thus far, an embodiment with a single receive antenna case has been described. In embodiments with multiple receive antennas, a higher performance is achieved in DOA resolution and signal to noise ratio. Due to possible cyclical shifts, coherently combining multiple receive antenna signals will add additional complexity. Instead, a non-coherent addition is performed. To this extent, a 2-D FFT including windowing is applied to the signal of each receiving antenna separately. Thereafter, the absolute values squared of all 2-D spectra are added. Subsequently, the processing steps described above are followed.”; a radar with multiple transmit and multiple receive channels; the receive channels see multiple reflections from static and moving reflectors; that analogous steps are followed whether using multiple transmitters, multiple receives, or MIMO).
mitigate phase shifts in the radar signals caused by a motion of the target; (Jansen, figure 6, paragraph 0028 and 0037, “[0028] When the relative radial velocity “v” between the RADAR and the reflector is not zero, the corresponding Doppler frequency is added to the beat frequency. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. Accordingly, the reflections 264, 274, 284 and 294 from the moving reflector will shift right by one or more Doppler frequency bands. By replacing one of the four transmit channels 20 with a virtual channel, whose reflection is easily distinguished from the channels having physical transmitters, the amount of cyclical shifting is determinable. By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, that a relative velocity can cause an ambiguous Doppler shift in the reflected radar wave; that the ambiguous phase shifts can be mitigated by introducing a “virtual transmit channel”; that the virtual transmitting channel allows the radar to identify erroneous directions of arrival).
determine the fine DOA in response to the mitigation of phase shifts and based on the radar signals; and (Jansen, figure 8, paragraph 0037-0049, “By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved. … [0041] FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. [0042] At 334, the range gate index is initialized to “0”. At 336, a sum is formed over the Doppler spectra corresponding to the plurality of receivers for range gate “n” converted to its absolute value … Specifically, for the example shown with equations (7) and (8), the four complex values obtained from 350 are shifted right by one of four positions. This corrected vector is referred to as Direction Of Arrival (DOA) snapshot, and can be used to estimate the direction of arrival of signals reflected by the reflector with known techniques at 358.”; a discussion of figure 8 detailing the method of identifying a velocity ambiguity, the corrections for the ambiguity, and the final corrected direction of arrival).
estimate and store a Doppler frequency based on the fine DOA. (Jansen, paragraph 0062-0065, “[0062] The complex values are generated by a first Fast Fourier Transform (FFT) followed by a second FFT, the first FFT transforming a plurality of time-domain samples of a receive channel of the receiver into the plurality of range gates stored sequentially in respective rows of the two-dimensional memory, the second FFT that a radar can process received waves in a two dimensional array (range and Doppler); that the ambiguity can be removed; that the best estimated solution is stored in memory).
Regarding claim 11, Jansen teaches The system of claim 10, wherein the radar system is further operable to output location, distance, and speed information for the target. (Jansen, paragraph 0064, “[0064] A memory configured to store the two-dimensional matrix of the complex values, wherein the memory is connected to the processor, and a system interface configured to receive a range of the reflector, a speed of the reflector and an angle of the reflector,”; that a radar can remove the ambiguous radar signals to determine range, speed, and direction of a reflector; range combined with a direction provide a relative location between the radar and reflector).
Regarding claim 15, Jansen teaches The system of claim 10, wherein the radar system is further operable to calculate a speed of the target using a plurality of speed hypotheses. (Jansen, paragraph 0037, “[0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. Accordingly, the reflections 264, 274, 284 and 294 from the moving reflector will shift right by one or more Doppler frequency bands. By replacing one of the four transmit channels 20 with a virtual channel, whose reflection is easily distinguished from the channels a radar solution that has multiple reflections (a coarse solution); the solution uses the virtual channel to remove the ambiguity in a simultaneous manner; in this case, until each of the potential target parameters are removed, each ambiguous target represents a different “speed hypothesis” and location hypothesis).
Regarding claim 18, Jansen teaches The system of claim 10, wherein the radar signals are transmitted by more than one of the plurality of transmitters. (Jansen, paragraph 0051, “ [0051] Thus far, an embodiment with a single receive antenna case has been described. In embodiments with multiple receive antennas, a higher performance is achieved in DOA resolution and signal to noise ratio. Due to possible cyclical shifts, coherently combining multiple receive antenna signals will add additional complexity. Instead, a non-coherent addition is performed. To this extent, a 2-D FFT including windowing is applied to the signal of each receiving antenna separately. Thereafter, the absolute values squared of all 2-D spectra are added. Subsequently, the processing steps described above are followed.”; that a radar can employ analogous processing with either multiple transmitters, multiple receivers, or MIMO to solve for Doppler ambiguities).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 3, 4, 7, 12 – 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Hong, et al, U. S. Patent Application Publication 2019/0235068 (“Hong”).
Regarding claim 3, Jansen teaches the method of claim 1.
Jansen does not explicitly teach further comprising estimating a coarse DOA based on the radar signals..
Hong teaches further comprising estimating a coarse DOA based on the radar signals. (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. The method 100 may additionally include refining the initial tracking parameters S140 and/or modifying probe signal characteristics S150. [0043] S130 includes calculating initial tracking parameters from the set of reflected probe signals. S130 functions to calculate a set of tracking parameters that identify at least a position of the target relative to the radar receiver; … for example, as described later, while only range, azimuth angle, and elevation angle may be necessary to calculate object position, composite angle may also be calculated and used to refine and/or check azimuth/elevation angle calculations.”; a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at 
Regarding claim 4, Jansen teaches the method of claim 2.
Jansen teaches further comprising resolving a Doppler ambiguity using the coarse DOA and a speed associated with the target. (Jansen, paragraph 0017, “[0017] A plurality of FMCW chirps are transmitted by each transmitter, wherein each chirp has a single ramp phase providing a single measurement. The maximum Doppler frequency that can be unambiguously measured by a MIMO RADAR is inversely proportional to the duration of a single ramp of an FMCW waveform. Compared to systems that use two measurements per chirp to resolve velocity ambiguity, the single measurement simplifies the implementation of the RADAR system, obviating the need to associate measurement data from an up-chirp and a down-chip.”; that a radar can use multiple chirps, transmitted simultaneously, with a virtual transmitter and receivers to resolve velocity ambiguity (i.e. Doppler ambiguity); rather than perform this resolution sequentially, Jansen performs the steps simultaneously).
Jansen does not explicitly teach … using the coarse DOA ….
Hong teaches … using the coarse DOA … (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. The method 100 may additionally include refining the initial tracking parameters S140 and/or modifying probe signal characteristics S150. [0043] S130 includes calculating initial tracking parameters from the set of reflected probe signals. S130 functions to calculate a set of tracking parameters that identify at least a position of the target relative to the radar receiver; … for example, as described later, while only range, azimuth angle, and elevation angle may be necessary to calculate object position, composite angle may also be calculated and used to refine and/or check azimuth/elevation angle calculations.”; a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range; that a direction of arrival can have a “coarse DOA” which includes the target plus all of the ghost targets; and that using a different scheme, the “fine DOA” can be determined in a sequential manner).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Jansen teaches the method of claim 6.
Jansen does not explicitly teach further comprising comparing the coarse DOA to the plurality of speed hypotheses..
Hong teaches further comprising comparing the coarse DOA to the plurality of speed hypotheses. (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. The method 100 may additionally include refining the initial tracking parameters S140 and/or modifying probe signal characteristics S150. [0043] S130 includes calculating initial tracking parameters from the set of reflected probe signals. S130 functions to calculate a set of tracking parameters that identify at least a position of the target relative to the radar receiver; … for example, as described later, while only range, azimuth angle, and elevation angle may be necessary to calculate object position, composite angle may also be calculated and used to refine and/or check azimuth/elevation angle calculations.”; a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range; that the initial “coarse” estimations include a range of possible answers, as is common with aliasing; that the “fine” solution removes the ambiguities).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Jansen teaches the system of claim 10.
Jansen does not explicitly teach wherein the radar system is further operable to estimate a coarse DOA based on the radar signals..
Hong teaches wherein the radar system is further operable to estimate a coarse DOA based on the radar signals. (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. The method 100 may additionally include refining the initial tracking parameters S140 and/or modifying probe signal characteristics S150. [0043] S130 includes calculating initial tracking parameters from the set of reflected probe signals. S130 functions to calculate a set of tracking parameters that identify at least a position of the target relative to the radar receiver; … for example, as described later, while only range, azimuth angle, and elevation angle may be necessary to calculate object position, composite angle may also be calculated and used to refine and/or check azimuth/elevation angle calculations.”; a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 13, Jansen, as modified by Hong, teaches the system of claim 12.
Jansen further teaches wherein the radar system is further operable to resolve a Doppler ambiguity using the coarse DOA and a speed associated with the target. (Jansen, paragraph 0017, “[0017] A plurality of FMCW chirps are transmitted by each transmitter, wherein each chirp has a single ramp phase providing a single measurement. The maximum Doppler frequency that can be unambiguously measured by a MIMO RADAR is inversely proportional to the duration of a single ramp of an FMCW waveform. Compared to systems that use two measurements per chirp to resolve velocity ambiguity, the single measurement simplifies the implementation of the RADAR system, obviating the need to associate measurement data from an up-chirp and a down-chip.”; that a radar can use multiple chirps, transmitted simultaneously, with a virtual transmitter and receivers to resolve velocity ambiguity (i.e. Doppler ambiguity); rather than perform this resolution sequentially, Jansen performs the steps simultaneously).
Hong teaches … using the coarse DOA …  (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range; that a direction of arrival can have a “coarse DOA” which includes the target plus all of the ghost targets; and that using a different scheme, the “fine DOA” can be determined in a sequential manner).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Jansen, as modified by Hong, teaches the system of claim 12.
Jansen further teaches wherein the coarse DOA estimation is based on phase differences between receiver pairs of the plurality of receivers. (Jansen, paragraph 0033, “[0033] In some embodiments, multiple reflectors are present in the field of view of the RADAR system. In this case the output of the down conversion operation is a summation of sine waves oscillating at the beat frequencies corresponding to the distances to the reflecting objects. The targeted RADAR system is equipped with multiple receive antennas 50 as depicted in FIG. 1. These antennas can be used to estimate the direction that multiple MIMO radar pairs, comprising a matrix of transmitters and receivers; that different phases are received at each of the receivers from each of the transmitters; that the radar can determine a fine and coarse DOA based on the multiple transmitters and receivers).
Regarding claim 16, Jansen teaches the system of claim 15.
Jansen does not explicitly teach wherein the radar system is further operable to compare the coarse DOA to the plurality of speed hypotheses..
Hong teaches wherein the radar system is further operable to compare the coarse DOA to the plurality of speed hypotheses. (Hong, figure 2, paragraph 0022, “1. Method for Virtual Aperture Array Radar Tracking [0022] A method 100 for virtual aperture array (VAA) radar tracking includes transmitting a set of probe signals S110, receiving a set of reflected probe signals S120, and calculating initial tracking parameters from the set of reflected probe signals S130, as shown in FIG. 2. The method 100 may additionally include refining the initial tracking parameters S140 and/or modifying probe signal characteristics S150. [0043] S130 includes calculating initial tracking parameters from the set of reflected probe signals. S130 functions to calculate a set of tracking parameters that identify at least a position of the target relative to the radar receiver; … for example, as described later, while only range, azimuth angle, and elevation angle may be necessary to calculate object position, composite angle may also be calculated and used to refine and/or check azimuth/elevation angle calculations.”; a method that calculates an “initial tracking parameter” which includes azimuth elevation angle (i.e. a coarse DOA) and a “refined tracking parameter” (i.e. a fine DOA); that the tracking parameters can include a direction of arrive, azimuth angles, and range; that the initial “coarse” estimations include a range of possible answers, as is common with aliasing; that the “fine” solution removes the ambiguities).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Jansen teaches:
for determining a fine direction of arrival (DOA) for a target embodied therewith,… receiving radar signals reflected by a target; (Jansen, figure 1, paragraph 0023 and 0026-0037, “[0023] The MIMO RADAR system of FIG. 1 further includes a plurality of receive channels 48. The receive antennas 50a, 50b, 50c and 50d, (generally 50) receive a reflection from a reflector when a transmission from the transmit channels 20 is directed towards the reflector. [0036] The four reflections 262, 272, 282 and 292 from the static reflector are uniquely associated with their respective transmit channels 260, 270, 280 and 290. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. [0051] Thus far, an embodiment with a single receive antenna case has been described. In embodiments with multiple receive antennas, a higher performance is achieved in DOA resolution and signal to noise ratio. Due to possible cyclical shifts, coherently combining multiple receive antenna signals will add additional complexity. Instead, a non-coherent addition is performed. To this extent, a 2-D FFT including windowing is applied to the signal of each receiving antenna separately. Thereafter, the absolute values squared of all 2-D spectra are added. Subsequently, the processing steps described above are followed.”; a radar with multiple transmit and multiple receive channels; the receive channels see multiple reflections from static and moving reflectors; that analogous steps are followed whether using multiple transmitters, multiple receives, or MIMO
mitigating phase shifts in the radar signals caused by a motion of the target; (Jansen, figure 6, paragraph 0028 and 0037, “[0028] When the relative radial velocity “v” between the RADAR and the reflector is not zero, the corresponding Doppler frequency is added to the beat frequency. [0037] In contrast, velocity ambiguity is introduced by a moving target when the target moves faster than the chirp duration can resolve. Accordingly, the reflections 264, 274, 284 and 294 from the moving reflector will shift right by one or more Doppler frequency bands. By replacing one of the four transmit channels 20 with a virtual channel, whose reflection is easily distinguished from the channels having physical transmitters, the amount of cyclical shifting is determinable. By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved. [0048] However, for a reflector moving at a relative radial velocity exceeding Fprf/4 Hz Doppler the positions of the detections will cyclically shift. In this case the velocity has become ambiguous. Moreover, the mapping of transmitter channel 20 position to the position of complex values within a Doppler gate will be erroneous, leading to serious problems in the estimation of the direction of arrival.”; that a relative velocity can cause an ambiguous Doppler shift in the reflected radar wave; that the ambiguous phase shifts can be mitigated by introducing a “virtual transmit channel”; that the virtual transmitting channel allows the radar to identify erroneous directions of arrival).
determining the fine DOA in response to the mitigation of phase shifts and based on the radar signals; and (Jansen, figure 8, paragraph 0037-0049, “By removing the cyclical shift, the velocity ambiguity is removed and the virtual MIMO array is restored. Consequently, the target direction of arrival and velocity are also resolved. … [0041] FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. [0042] At 334, the range gate index is initialized to “0”. At 336, a sum is formed over the Doppler spectra corresponding to the plurality of receivers for range gate “n” converted to its absolute value … Specifically, for the example shown with equations (7) and (8), the four complex values obtained from 350 are shifted right by one of four a discussion of figure 8 detailing the method of identifying a velocity ambiguity, the corrections for the ambiguity, and the final corrected direction of arrival).
estimate and storing a Doppler frequency based on the fine DOA. (Jansen, paragraph 0062-0065, “[0062] The complex values are generated by a first Fast Fourier Transform (FFT) followed by a second FFT, the first FFT transforming a plurality of time-domain samples of a receive channel of the receiver into the plurality of range gates stored sequentially in respective rows of the two-dimensional memory, the second FFT transforming each column of the two-dimensional memory into the plurality of Doppler gates stored sequentially in respective columns of the two-dimensional memory as the complex values. [0064] The processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane. … A memory configured to store the two-dimensional matrix of the complex values, wherein the memory is connected to the processor, and a system interface configured to receive a range of the reflector, a speed of the reflector and an angle of the reflector,”; that a radar can process received waves in a two dimensional array (range and Doppler); that the ambiguity can be removed; that the best estimated solution is stored in memory).
Jansen does not explicitly teach A non-transitory computer readable medium having program instructions …  the program instructions executable by a processor to cause: .
Hong teaches A non-transitory computer readable medium having program instructions …  the program instructions executable by a processor to cause:  (Hong, paragraph 0076, “[0076] The methods of the preferred embodiment and variations thereof can be embodied and/or implemented at a non-transitory CRM representing computer executable code to use in a a vehicle radar system).
In view of the teachings of Hong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hong to Jansen at the time the application was filed in order to track targets based on initial tracking parameters and refining the tracking parameters (see paragraph 0022). Accordingly, the prior art references disclose that it is known that Jansen’s simultaneous determinations of multiple solutions for a target’s motion and Jansen’s coarse and fine determinations of a target’s motion are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the piecemeal motion calculations for the simultaneous calculations because both elements were known equivalents to determine a target’s motion and to remove ambiguities (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Jansen, as modified by Hong, teaches the non-transitory computer readable medium of claim 19.
Jansen further teaches the program instructions being further executable by the processor to cause outputting location, distance, and speed information for the target. (Jansen, paragraph 0064, “[0064] A memory configured to store the two-dimensional matrix of the complex values, wherein the memory is connected to the processor, and a system interface configured to receive a range of the reflector, a speed of the reflector and an angle of the reflector,”; that a radar can remove the ambiguous radar signals to determine range, speed, and direction of a reflector; range combined with a direction provide a relative location between the radar and reflector).
s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen, as modified by Hong, in view of McNeill, et al, U. S. Patent Application Publication 2009/0262006 (“McNeill”).
Regarding claim 8, Jansen, as modified by Hong, teaches the method of claim 7.
Jansen, as modified by Hong, does not explicitly teach further comprising selecting a speed hypothesis from the plurality of speed hypotheses based on a correlation to calibrated data..
McNeill teaches further comprising selecting a speed hypothesis from the plurality of speed hypotheses based on a correlation to calibrated data. (McNeill, paragraph 0051, “[0051] The device 110 receives and processes the frequency and phase information from the partially-reflected signals 115A, 120A, 125A, 130A, and 135A. The signals may be received using a single antenna or using forward and backward looking antennas. In an initial scan function, the device 110 may calibrate against data associated with partially-reflected signals that exhibit no frequency shift 130A and 135A or that exhibit only a frequency shift due to mechanically repeated movement 125.”; that a radar performance can be enhanced using calibration against a variety of targets).
In view of the teachings of McNeill it would have been obvious for a person of ordinary skill in the art to apply the teachings of McNeill to Hong and Jansen at the time the application was filed in order to to accurately detect a moving and/or stationary target using a radar.
Regarding claim 17, Jansen, as modified by Hong, teaches the system of claim 16.
Jansen, as modified by Hong, does not explicitly teach wherein the radar system is further operable to select a speed hypothesis from the plurality of speed hypotheses based on a correlation to calibrated data..
McNeill teaches wherein the radar system is further operable to select a speed hypothesis from the plurality of speed hypotheses based on a correlation to calibrated data. (McNeill, paragraph 0051, “[0051] The device 110 receives and processes the frequency and phase information from the partially-reflected signals 115A, 120A, 125A, 130A, and 135A. The signals may be received using a single antenna or using forward and backward looking antennas. In an initial scan function, the device 110 may calibrate against data associated with partially-reflected signals that exhibit no frequency that a radar performance can be enhanced using calibration against a variety of targets).
In view of the teachings of McNeill it would have been obvious for a person of ordinary skill in the art to apply the teachings of McNeill to Hong and Jansen at the time the application was filed in order to to accurately detect a moving and/or stationary target using a radar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648